Mr. Chief Justice Scholfield delivered the opinion of the Court: Where an assessment of personal property is made by the local assessor at a certain valuation, and the amount is subsequently increased by persons acting without lawful authority, it is held that injunction will lie to restrain the collection of taxes upon the increased valuation. Cleghorn v. Postlewaite et al. 43 Ill. 428 ; Darling v. Gunn et al. 50 id. 424; McConkey v. Smith, 73 id. 314; National Bank of Shawneetown v. Cook et al. 77 id. 623. Here, the shares of stock were assessed by the town assessor at $34 per share, and this assessment was before the board of town auditors on the fourth Monday of June when they met for reviewing assessments, No complaint was then made that it was too low, and it was not disturbed by that board. ' The county board, however, at their meeting commencing on the second Monday of July, increased the valuation fixed by the local assessor $6.80 per share of stock. Had this board jurisdiction, under ;;he circumstances, to act upon complaint that the valuation of the shares of stock by the town assessor was too low ? Section 86 of the Revenue Act (Rev. Laws 1874, p. 871) is: “In counties under township organization, the assessor, clerk, and supervisor of the town shall meet on the fourth Monday of June, for the purpose of reviewing the assessment of property in such town. And on the application of any person considering himself aggrieved, or who shall complain that the property of another is assessed too low, they shall review the assessment and correct the same as shall appear to them just. No complaint that another is assessed too low shall be acted upon until the person so assessed, or his agent, shall be notified of such complaint, if a resident of the county. * * * Property assessed after the fourth Monday of June shall be subject to complaint to the county board, subject to the rules specified in this section.” The 97th section provides: “The county board, at a meeting to be held for the purpose contemplated in this section, on the second Monday in July, annually, after the return of the assessment books, shall * * * second, on the application of any person considering himself aggrieved, or who shall complain that the property of another is assessed too low, they shall review the assessment and correct the same as shall appear to be just. No complaint that another is assessed too low shall be acted upon until the person so assessed or his agent shall be notified of such complaint, if a resident of the county.” Considering this in connection with the latter clause of section 86, it would seem its sole object is to provide for a review of those assessments which are made after the fourth Monday of June. It does not appear that it was designed the county board was to have any appellate jurisdiction in this respect; nor do we think it was contemplated there should be two opportunities afforded for the review of all assessments. See, also, McConkey v. Smith, supra. This question was not before the court in Adsit v. Lieb et al. 76 Ill. 198, and the only purpose there in quoting these sections was to clearly show that all tax payers have a remedy at law for the correction of excessive valuations by local assessors, which remedy Adsit had not chosen to avail himself of. The county board having no jurisdiction, the increased valuation which they attempted to impose must be disregarded, and the tax thereon assessed should be enjoined. The decree is reversed and the cause remanded. Decree reversed.